Citation Nr: 0926644	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  99-25 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) and generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Laskin, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1972 to 
September 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veteran testified at a video hearing before the 
undersigned Veterans Law Judge in October 2000.  A transcript 
of the hearing is of record.

When the Veteran's claim for service connection for PTSD was 
most recently before the Board in October 2005, it was 
remanded for additional development.  At that time, the Board 
also referred to the originating agency the issue of whether 
new and material evidence had been presented to reopen a 
claim for service connection for depression.  The record 
before the Board does not show that the originating agency 
has addressed this issue.  Therefore, it is again referred to 
the originating agency for appropriate action.

The Board also notes that service connection for 
schizophrenia with hallucinations was denied in an unappealed 
rating decision dated in May 2005.  If the Veteran desires to 
reopen this claim, he should so inform the originating 
agency, which should respond appropriately to any such claim 
from the Veteran.

Finally, the Board notes that the report of a May 2009 VA 
examination appears to link the Veteran's generalized anxiety 
disorder to his active service and to link some of the 
symptoms the Veteran relates to PTSD to the generalized 
anxiety disorder.  In accordance with Clemons v. Shinseki, 23 
Vet. App. 1 (2009), the Board will broadly construe the 
Veteran's PTSD claim as including a claim for service 
connection for generalized anxiety disorder. 



REMAND

In the October 2005 remand, the Board directed that 
development be undertaken to verify the Veteran's alleged 
stressors and that the Veteran be afforded a VA examination 
to confirm or rule out the presence of PTSD.  If PTSD was not 
diagnosed, the examiner was to explain why the Veteran did 
not meet the criteria for a diagnosis of PTSD.

Pursuant to the Board's remand directive, the Veteran was 
afforded a VA examination in May 2009.  The Axis I diagnoses 
were recurrent major depression and generalized anxiety 
disorder.  The examiner stated that the veteran had symptoms 
related to exposure to trauma, but insufficient symptoms to 
warrant a diagnosis of PTSD.  In the Board's opinion, this is 
not a satisfactory explanation of why the Veteran does not 
meet the diagnostic criteria for PTSD.  In addition, it is 
not clear, but it appears that the examiner might have been 
linking the Veteran's generalized anxiety disorder to 
service.  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The claims folder should be returned 
to the VA psychologist who examined the 
Veteran in May 2009.  He should be 
requested to provide an addendum in which 
he explains why the Veteran does not meet 
the diagnostic criteria for PTSD.  In 
addition, he should provide an opinion 
with supporting rationale as to whether 
there is a 50 percent or better 
probability that the Veteran's 
generalized anxiety disorder is 
etiologically related to his active 
service.  

If the May 2009 examiner is not 
available, the claims folder should be 
provided to another psychologist or 
psychiatrist who should be requested to 
provide the required information.  
Another examination of the Veteran should 
only be performed if deemed necessary by 
the person providing the required 
information.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claim for 
service connection for PTSD and 
generalized anxiety disorder based on a 
de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran unless he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



